Citation Nr: 1614096	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-42 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to accrued benefits.

3. Entitlement to death pension benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1956 to April 1960.  He died in January 1963.  The appellant married to the Veteran in September 1957, and she asserts that she is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  The case was later certified to the Board by the RO in San Diego, California.

The appellant testified at a travel board hearing in February 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The appellant submitted a waiver of her right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board must determine whether the appellant has standing as the surviving spouse to present the claim.  Standing is the protectable stake or interest that an individual has in a dispute that entitles an individual to bring a claim before the Board to obtain benefits from the Department.  A surviving spouse has standing to present a claim.  The term "surviving spouse" is defined as a person of the opposite sex who (1) was the lawful spouse of a Veteran at the time of the Veteran's death, and (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse, and (3) who has not remarried.  38 C.F.R. § 3.50 (2015).  

In this case, there is discrepancy in the evidence presented in the claims file as to whether the appellant and the Veteran formally divorced prior to his death in 1963, and hence, there is a question whether the appellant may be recognized as the Veteran's surviving spouse.  For this reason, the Board finds that development is necessary to determine the marital status of the Veteran at the time of his death.

In this regard, the Board notes that the Veteran's personnel records were not available through the National Personnel Records Center, most likely due to a fire at that facility in 1973.  An attempt to obtain those records through other sources, including the Department of the Air Force and the Defense Finance and Accounting Service is necessary.

Finally, there is no evidence in the record that the appellant was ever properly and formally informed of the rules and regulations governing her claim.  Under 38 U.S.C.A. § 7105 (West 2014), a claimant will be provided a statement of the case which includes citation to pertinent laws and regulations and a discussion of how such laws and regulations affect the Department's decision.  Given that the appellant has never been provided laws and regulations governing who is a "surviving spouse" when the RO issues a new supplemental statement of the case, incorporating any information obtained through the above development, the appellant must be provided with a statement of the laws and regulations governing the definition of "spouse," from 38 C.F.R. §§ 3.50 to 3.55.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take all necessary steps, including contacting the Department of the Air Force and any other appropriate source, to obtain, to the extent feasible, the Veteran's service personnel records.  All efforts to obtain these records must be documented in the claims file.  If the AOJ cannot locate the relevant records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The appellant must then be given the opportunity to respond.

2.  Contact the Defense Finance and Accounting Service and the Office of Servicemembers Group Life Insurance to determine whether any death payment was ever paid to the appellant, and the status of any prior claim for benefits from either agency.  The Defense Finance and Accounting Service should further review the Veteran's pay records, to include any reserve pay record, to ascertain whether the Veteran received any additional allowances based on the appellant being a recognized dependent at the time of his death in 1963.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Contact the California Office of Vital Records, and request that they review their files for any evidence of a divorce between the appellant and the Veteran between 1962 and January 1963.  Additionally, contact the Superior Courts of both San Bernardino and San Luis Obispo Counties and request that they review their records to determine whether the appellant or the Veteran was divorced at any time between 1958 and 1963.  All efforts to obtain these records must be documented in the claims file.

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the appellant's satisfaction, she should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  Any notification must also include a statement of the laws and regulations governing the definition of "spouse," from 38 C.F.R. § 3.50 to § 3.55.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

